Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to the application filed on 04/22/2021. Currently, claims 1-20 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,024,695 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claims 1, 2, 4 and 16, claims 1 or 16 of the current application claim all the limitations of claims 1 and 4 of U.S. Patent No. 11,024,695 B2 except for the limitations “wherein the reflective metal layer is configured to reflect laser light…wherein the source-drain metal layer has a smaller sheet resistance than that of the gate metal layer, and… a second electrostatic consumption resistance portion located in the active layer, and wherein the second electrostatic consumption resistance portion has a smaller doping concentration than a lightly doped region of the active layer.” These limitations are claimed in claims 2 and 4 of the current application. Essentially, claims 1 or 16 of the current application are broader than claim 1 of U.S. Patent No. 11,024,695 B2.
Regarding claims 3, 5, 6, 7, 8, 9, claims 3, 6, 7, 8, 9, 10 of U.S. Patent No. 11,024,695 B2 are the same as claims 3, 5, 6, 7, 8, 9 of the current application respectively.
Regarding claim 10, claims 1 and 11 of U.S. Patent No. 11,024,695 B2 disclose the limitations of claim 10 of the current application.
Regarding claims 11, 12, 13, 14, 15, claims 12, 13,14,15, 16 of U.S. Patent No. 11,024,695 B2 are the same as claims 11, 12, 13, 14, 15 of the current application respectively.
Regarding claims 17, 18, 19, 20, claims 1, 17, 6/20, 11 of U.S. Patent No. 11,024,695 B2 are the same as claims 17, 18, 19, 20 of the current application respectively.

Allowable Subject Matter
Claims 1-20 are rejected under the double patenting rejection described above, but would be allowable if amended, or a timely filed terminal disclaimer may be used to overcome the obviousness-type double patenting rejection over the prior patent.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record alone or in combination do not teach or fairly suggest, in combination with other elements of the claim, wherein the encapsulation region comprises a sealant and a reflective metal layer that are at least partially overlapped with each other; and wherein the step region comprises a ground metal line, and wherein the ground metal line is connected to the reflective metal layer through an electrostatic consumption resistance portion, wherein the electrostatic consumption resistance portion comprises a first electrostatic consumption resistance portion located at the gate metal layer.
Regarding claim 10, the prior art of record alone or in combination do not teach or fairly suggest, in combination with other elements of the claim, wherein the encapsulation region comprises a sealant and a reflective metal layer that are at least partially overlapped with each other; and wherein the step region comprises a ground metal line, and wherein the ground metal line is connected to the reflective metal layer through an electrostatic consumption resistance portion, wherein the display panel further comprises a binding terminal and a test circuit which are electrically connected through a connection line; wherein the test circuit is configured to short-circuit the data signal line during test; wherein the connection line at least partially overlaps with the ground metal line; and wherein the connection line comprises a first connection line overlapping with the ground metal line, and wherein the ground metal line comprises a first ground metal line overlapping with the connection line.
Regarding claim 16, the prior art of record alone or in combination do not teach or fairly suggest, in combination with other elements of the claim, wherein the encapsulation region comprises a sealant and a reflective metal layer that are at least partially overlapped with each other; and wherein the step region comprises a ground metal line, and the ground metal line is connected to the reflective metal layer through an electrostatic consumption resistance portion, wherein the electrostatic consumption resistance portion comprises a first electrostatic consumption resistance portion located at the gate metal layer.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALIHEH MALEK whose telephone number is (571)270-1874. The examiner can normally be reached M/T/W/R/F, 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B Gauthier can be reached on (571)270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


December 16, 2022

/MALIHEH MALEK/
Primary Examiner, Art Unit 2813